Having considered the petition, we are not persuaded that our
                   extraordinary intervention is warranted at this time.   See NRS 34.160; see
                   also Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840,
                   844 (2004) ("Petitioners carry the burden of demonstrating that
                   extraordinary relief is warranted."). Accordingly, we
                               ORDER the petition DENIED.




                                                      Parraguirre


                                                                      lA&            J.
                                                      Douglas


                                                                                     J.
                                                      Cherry




                   cc: Hon. Douglas Smith, District Judge
                        Marquis Aurbach Coffing
                        Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                        Law Office of Daniel Marks
                        Eighth District Court Clerk



SUPREME COURT
         OF
      NEVADA

                                                        2
               W
(0) I947A 4444.-